DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 2/9/22, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses an actuator for a rear view device of a vehicle, the rear view device including a mirror head, the actuator comprising: a body defining a folding axis for the mirror head; a tilt axle fastened to the rear view device and defining a tilting axis for the mirror head; an actuator housing being rotatable borne by the body and being configured for rotatably bearing the tilt axle; and a drive assembly being arranged completely within the actuator housing and being configured for rotating the actuator housing about the folding axis relative to the body by a folding angle and for rotating the tilt axle about the tilting axis relative to the actuator housing by a tilting angle, wherein the drive assembly has a tilt drive train for rotating the tilt axle and a fold drive train for rotating the actuator housing, and the tilt drive train and the fold drive train are configured to work completely independently from each other,  the prior art fails to teach or reasonably suggest,  that a first gear of the fold drive train shares a common shaft with a second gear of the tilt drive train, the first and second gears configured to independently rotate on the common shaft, and wherein the actuator is operable to adjust the mirror head along the tilting axis and the folding axis, and wherein the tilting axis and the folding axis are substantially perpendicular, in combination with the other limitations of claim 1.
Claims 2-32 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872